                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


RASHEEN ALDRIDGE,                                )
                                                 )
                Plaintiff,                       )
                                                 )
      v.                                         )           No. 4:18-CV-1677 CAS
                                                 )
CITY OF ST. LOUIS, MISSOURI, et al.,             )
                                                 )
                Defendants.                      )

                                  MEMORANDUM AND ORDER

       This matter is before the Court on defendant William Olsten’s motion to stay proceedings

and the parties’ joint motion to stay alternative dispute resolution referral. Plaintiff opposes

defendant Olsten’s motion to stay proceedings and it is fully briefed as Olsten did not file a reply

in support of his motion and the time to do so has passed. The Court will grant in part and deny in

part the motion to stay proceedings, and will deny as moot the joint motion to stay referral to

alternative dispute resolution.

I. Background

       The Second Amended Complaint (“complaint”) alleges that plaintiff took part in a peaceful

public protest against police violence on September 29, 2017. The protest occurred on the streets

of downtown St. Louis, including near Busch Stadium, beginning at approximately 7:00 p.m. The

complaint alleges that at around 9:00 p.m., protestors who had been marching elsewhere in

downtown St. Louis began making their way south on Broadway towards Busch Stadium and the

intersection of Broadway and Walnut Street. The complaint alleges that when the protestors reached

the intersection of Broadway and Walnut, St. Louis Metropolitan Police Department (“SLMPD”)

officers “began indiscriminately using pepper spray on civilians without provocation of violence or
criminal behavior.” Video evidence shows the protestors were acting peacefully and calmly. (Doc.

37, ¶¶ 45-46.)

       The complaint alleges that without warning, a SLMPD officer violently threw one protestor

to the ground breaking his glasses, and the protestors then began to loudly voice their disapproval

of the force used. Many people in the area, including protestors, loudly questioned why the police

decided to use violence. The complaint alleges that two SLMPD officers began to chase another

protestor, Calvin Kennedy, and tasered him without warning after an officer grabbed Mr. Kennedy.

The protestors then began demanding why the SLMPD had deployed a Taser.

       The complaint alleges that video shows defendant Olsten, a SLMPD officer, yelled at a

protestor, “Come and fuck me up then,” and moved toward the protestors, while two other SLMPD

officers tried to grab Olsten, calm him down, and move him away from the crowd. The complaint

alleges the video shows defendant Hayden, at the time a SLMPD major, standing approximately five

feet to the right of Olsten. The complaint alleges that although Olsten was not in danger or trying

to extricate himself from a dangerous situation, he became more agitated as evidenced by his “very

pronouncedly chomp[ing] on his gum and begin[ing] to flex his muscles.” (Doc. 37, ¶¶ 55-58.)

Then, Olsten pulled out and fired a “large fogger like canister of pepper spray” without first giving

any dispersal order or warning, and the spray hit plaintiff and three other citizens. (Id., ¶¶ 59-61.)

       The complaint alleges that plaintiff began to feel excruciating pain from the pepper spray,

his eyes began to burn, mucus ran from his nose, and his breathing became labored. The complaint

alleges defendant Olsten made no attempt to effectuate any arrests after spraying plaintiff and others

with the pepper spray and instead walked away. The complaint alleges that during the incident,

defendant Hayden was in the middle of the SLMPD officers wearing a white shirt, indicating he was

a supervisor. The complaint alleges, “Hayden took no steps to prevent his officers from inflicting

                                                  2
punishment on peaceful protestors and members of the media,” and “is observed in the video using

a cell phone to record the activities and the police response.” (Doc. 37, ¶ 67.)

       Plaintiff filed this action on October 2, 2018. The complaint asserts federal claims under 42

U.S.C. § 1983: Violation of plaintiff’s First and Fourteenth Amendment rights to assembly,

association, free speech, and a free press against defendants Olsten and Hayden (Count I); a Monell

claim against the City of St. Louis, Missouri (“City”) claiming the violations of plaintiff’s civil

rights were caused by specified policies, practices, or customs of the SLMPD, and by its failure to

train and supervise SLMPD officers with respect to use of force (Count II);1 a Fourth and Fourteenth

Amendment excessive force claim against defendant Olsten (Count VI); and a Fourth and Fourteenth

Amendment failure to intervene claim against defendant Hayden (Count VII). The complaint also

asserts supplemental state law claims against all of the defendants: assault (Count III); intentional

infliction of emotional distress (Count IV); negligent infliction of emotional distress (Count V); and

battery (Count VIII).

       Defendant Olsten was originally represented in this case by the St. Louis City Counselor’s

Office. On July 16, 2019, a criminal complaint was filed against Olsten in the Twenty Second

Judicial Circuit for the State of Missouri charging him with two counts of Assault in the Third

Degree–Special Victim, class D felonies, and one count of Assault in the Third Degree, a class E

felony. See State of Missouri v. William C. Olsten, Case No. 1922-CR02199 (22nd Jud. Cir., State

of Mo.). (Doc. 55-1, Ex. A.) Count I of the criminal complaint charges that Olsten knowingly

caused physical injury to R.A. (the plaintiff in this case), a disabled person and special victim, by

spraying him with pepper spray on September 29, 2017. (Id.) As a result, the City Counselor’s



       1
        Monell v. Department of Social Servs. of City of New York, 436 U.S. 658 (1978).

                                                  3
Office moved to withdraw as counsel for Olsten on August 23, 2019. (Doc. 44.) The motion to

withdraw was granted (Doc. 46) and Olsten subsequently obtained his current counsel, who filed

Olsten’s answer to the complaint and the instant motion to stay proceedings. On September 19,

2019, Olsten was indicted by a grand jury in the City of St. Louis on the same three charges.

        Olsten seeks an indefinite stay pending final resolution of the pending state criminal

proceedings on the basis that the criminal prosecution and the claim in this matter arise from the

same facts and involve “identical issues and witnesses.” Olsten asserts he will suffer irreparable

harm if this case proceeds and he is forced to choose between asserting and preserving his

constitutional right against self-incrimination and defending himself by responding to discovery and

testifying. (Doc. 55.)

        Plaintiff opposes the motion, contending a stay is inappropriate as Olsten waived his Fifth

Amendment rights in this proceeding by filing an Answer that did not assert the privilege. Plaintiff

further contends that even if Olsten did not waive the privilege a stay is not warranted and would

be prejudicial to plaintiff. (Doc. 58.) In the alternative, plaintiff asserts that a stay of the entire case

is not appropriate and discovery as to the City and defendant John Hayden should be allowed to

proceed while discovery and deposition of Olsten can be conducted after his criminal case has been

resolved.

II. Discussion

        A. Olsten Has Not Waived his Fifth Amendment Rights

        Plaintiff’s threshold argument is that Olsten waived the right to invoke his Fifth Amendment

privilege against self-incrimination by filing an answer that does not assert the privilege, but instead

“admits and denies specific allegations regarding the conduct at issue.” (Doc. 58-1 at 3.) Olsten did




                                                     4
not file a reply in support of his motion to stay proceedings and thus does not offer a response to this

argument.

       Olsten’s failure to address the waiver argument is a risky and questionable strategy.

Nonetheless, the Court finds plaintiff has not established that Olsten intentionally waived the right

to invoke his Fifth Amendment privilege under the circumstances of this case. Waiver requires the

“intentional relinquishment or abandonment of a known right.” Wood v. Milyard, 566 U.S. 463, 474

(2012) (quoting Kontrick v. Ryan, 540 U.S. 443, 458 n.13 (2004)). “There is a presumption against

the waiver of constitutional rights[.]” Williams v. Brewer, 509 F.2d 227, 232 (8th Cir. 1974) (citing

Glasser v. United States, 315 U.S. 60, 70-71 (1942)).

       In his answer, Olsten admits a few foundational and legal allegations – the nature of

plaintiff’s claims; jurisdiction and venue; the identity of the parties; that Stockley was acquitted and

public protests followed the acquittal; that the First Amendment guarantees certain protections; and

that Olsten was acting under color of state law – but then denies all substantive allegations in the

complaint, or states he lacks information sufficient to form a belief as to the truth thereof and denies

on that basis. To the extent Olsten admits these foundational allegations in the complaint the

admissions stand, but by their nature these do not result in a waiver of Olsten’s Fifth Amendment

rights. Compare King v. Evans, 2015 WL 5316773, at *2-3 (N.D. Ill. Sept. 11, 2015) (defendant

police officer did not waive his Fifth Amendment rights by answering civil rights complaint after

criminal charges were filed against him, where the answer admitted “certain precatory or

preliminary allegations” of the complaint but denied its substantive allegations).2


       2
         The primary case cited by plaintiff to support his waiver argument is readily distinguishable
on its facts. In United States v. Certain Real Prop. & Premises Known as 63-29 Trimble Rd.,
Woodside, N.Y., 812 F. Supp. 332, 334 (E.D.N.Y. 1992), the court denied a party’s motion to stay
civil forfeiture proceedings based on an assertion of Fifth Amendment privilege against self-

                                                   5
       B. Olsten’s Motion to Stay Proceedings

       The Court now turns to Olsten’s motion to stay the proceedings. “The power to stay

proceedings is incidental to the power inherent in every court to control the disposition of the causes

on its docket with economy of time and effort for itself, for counsel, and for litigants.” Landis v.

North Am. Co., 299 U.S. 248, 254 (1936). “How this can best be done calls for the exercise of

judgment, which must weigh competing interests and maintain an even balance.” Id. at 254-55.

“Justice must be done in both criminal and civil litigation. The rights of a defendant in a criminal

case must, of course, be protected. But this does not mandate a complete disregard for the rights of

civil litigants.” General Dynamics Corp. v. Selb Mfg. Co., 481 F.2d 1204, 1213 (8th Cir. 1973).

Consequently, “A stay of a civil trial until factually related criminal proceedings are concluded is

sometimes warranted. However, a civil defendant cannot hide behind a blanket invocation of the

Fifth Amendment privilege.” Koester v. American Republic Invs., Inc., 11 F.3d 818, 823 (8th Cir.

1993) (citation omitted). “Therefore, to warrant a stay, defendant must make a strong showing

either that the two proceedings are so interrelated that he cannot protect himself at the civil trial by

selectively invoking his Fifth Amendment privilege, or that the two trials will so overlap that

effective defense of both is impossible.” Id. (internal citation omitted).

       “[A] stay of a civil case to permit conclusion of a related criminal prosecution has been

characterized as an extraordinary remedy.” Liggins v. Cohen, 4:16-CV-413 AGF, slip op. at 3 (E.D.

Mo. Mar. 8, 2018) (quoted case omitted). The decision whether to stay civil litigation in deference



incrimination because (1) the party had already been tried and convicted three years previously and
there was no possibility of further punishment, and (2) the party filed an answer to the complaint,
responses to the government’s interrogatories, and despite a magistrate judge’s “explicit admonitions
about the gravity of Fifth Amendment waiver” testified about the facts of the case at deposition, and
thus was found to have waived her Fifth Amendment rights in connection with the forfeiture
proceedings.

                                                   6
to parallel criminal proceedings is discretionary and requires the Court to “assess and balance the

nature and substantiality of the injustices claimed on either side.” General Dynamics, 481 F.2d at

1214-15 (quoted case omitted). The Eighth Circuit has not specified a set of factors to analyze

whether a stay is necessary in light of parallel criminal proceedings, but this Court and other district

courts in the Eighth Circuit have generally considered the following factors adopted by the Ninth

Circuit:

        (1) the interest of the plaintiffs in proceeding expeditiously with this litigation or any
        particular aspect of it and the potential prejudice to plaintiffs of a delay; (2) the
        burden which any particular aspect of the proceedings may impose on defendants;
        (3) the convenience of the court in the management of its cases and the efficient use
        of judicial resources; (4) the interests of persons not parties to the civil litigation; and
        (5) the interest of the public in the pending civil and criminal litigation.

White v. Feaman, 2018 WL 5831261, at *2 (E.D. Mo. Nov. 7, 2018) (quoting Keating v. Office of

Thrift Supervision, 45 F.3d 322, 325 (9th Cir. 1995)).

        Upon careful consideration of these factors, the Court concludes a partial stay of the civil

proceedings is warranted as to defendant Olsten only, as a majority of the factors weigh in favor of

such a stay.

                1. Plaintiff’s Interests and Potential Prejudice of Delay

        Plaintiff has a legitimate interest in the expeditious resolution of this case, which seeks to

vindicate important constitutional rights and was filed fifteen months ago, and plaintiff states he

does not want to delay any longer. Olsten does not estimate when a trial may take place in the

criminal case but asserts that plaintiff will benefit from a stay as he will have access to the discovery

and trial testimony elicited in the criminal case prior to proceeding with discovery from Olsten in

this case.




                                                     7
       According to records available on Missouri Case.net, the state criminal case is not set for

trial but instead has a case status hearing or alternatively a plea hearing scheduled for February 6,

2020. The parties have not suggested how long it may be before the criminal case is resolved but

from the undersigned’s experience in state court the delay may be lengthy.

       The Court finds that plaintiff would suffer prejudice and unnecessary delay by a stay of all

proceedings in this case, even though he may benefit from the resolution of or discovery obtained

in the criminal case against Olsten. Plaintiff’s prejudice and delay would be lessened by allowing

discovery to proceed as to the other defendants, however. This factor weighs against a delay of all

proceedings in this case.

               2. Burden on Defendant Olsten

       Olsten asserts he will suffer substantial, irreparable harm if the stay is not granted because

if discovery is allowed to proceed in this case, he would have to choose between asserting and

preserving his constitutional right against self-incrimination and defending himself in this matter by

answering interrogatories and providing deposition and trial testimony, which could potentially be

used against him in the criminal case. Or if he chooses not to testify, the jury could draw a negative

inference from his silence. Plaintiff argues the Court should follow its ruling in Liggins, 4:16-CV-

413 AGF (E.D. Mo. Mar. 8, 2018), which lifted a stay of proceedings in a Section 1983 civil rights

case based on prejudice and delay to the plaintiff where the defendant police officer had been under

investigation for two years but no criminal charges had been filed.

       Olsten’s counsel in the criminal case is the same counsel representing him in this civil action.

Plaintiff does not dispute Olsten’s contention that the criminal prosecution and civil case arise out

of the same facts and involve nearly identical issues and witnesses, and this is borne out by a

comparison of the facts alleged in the complaint and the allegations of the criminal complaint and

                                                  8
indictment. See, e.g., Stroud v. St. Louis City Police Dep’t, 2009 WL 3617457, at *1 (E.D. Mo. Oct.

28, 2009) (granting stay pending final resolution of criminal case where pending criminal case arose

from the same incident at issue in civil Section 1983 case based on excessive force and cases

involved same issues and potential witnesses). Further, unlike the Liggins case cited by plaintiff,

Olsten has been indicted and a “stay of a civil case is most appropriate where a party to the civil case

has already been indicted for the same conduct.” S.E.C. v. Gerhardt, 2007 WL 1452236, at *2 (E.D.

Mo. May 15, 2007) (internal quotations and citations omitted) (granting stay pending conclusion of

trial in criminal case).

        Under these circumstances, the Court finds that Olsten has made a “strong showing” the

actions are “so interrelated” he cannot protect himself in civil discovery and at trial by selectively

invoking his Fifth Amendment privilege, and the two trials would so overlap that effective defense

of both is impossible. See Koester, 11 F.3d at 823. As a result, the Court finds a substantial burden

rests on Olsten that weighs strongly in favor of a partial stay of the case as to him but does not

warrant a stay of the entire civil proceeding

                3. The Court’s Interests in Case Management and Judicial Efficiency

        The Court has a strong interest in managing its docket and keeping litigation moving to a

conclusion without unnecessary delay. That said, the Court concludes granting a partial stay as to

defendant Olsten would not unduly interfere with the management of its docket. While a partial stay

is likely to delay a final disposition of this case, the Court does not anticipate it would require the

expenditure of significant additional judicial resources, and it is possible that resolution of the

criminal case and the discovery obtained therein may streamline the civil case proceedings. See,

e.g., Ruszczyk v. Noor, 2018 WL 4759838, at *5 (D. Minn. Oct. 2, 2018) (finding stay in case where

there was substantial overlap between criminal proceedings and Section 1983 civil claims against

                                                   9
same defendant would conserve judicial resources, would likely lead to relevant discovery for the

civil proceeding, and could possibly simplify the issues or resolve liability questions in the civil

proceedings.) That plaintiff will be allowed to conduct discovery from the City and defendant

Hayden will lessen the potential delay and inefficiency that may arise from the partial stay as to

Olsten. This factor is relatively neutral.

                4. Interests of Non-Parties and the Public

        Olsten states he is not aware of any interest the public or non-parties might have in the

outcome of this litigation, but asserts his interest in preserving his constitutional right against self-

incrimination outweighs any public interest. Plaintiff responds that the public “has a strong interest

in the integrity of those entrusted with the formidable powers and authority of a police officer” and

states there was extensive media coverage of the protests and the “unlawful actions of the

[SLMPD]” as well as of Olsten himself based on the criminal charges brought against him. (Doc.

58 at 8.)

        Courts have recognized the public interest in ensuring that the integrity of the criminal

process is not subverted, some stating that such interest is entitled to precedence over the interests

of a civil litigant. See, e.g., State Farm Mut. Auto. Ins. Co. v. Healthcare Chiropractic Clinic, Inc.,

2016 WL 9307608, at *6 (D. Minn. Apr. 26, 2016); Gerhardt, 2007 WL 1452236, at *2. However,

the public certainly has an interest in the prompt resolution of this civil matter. See, e.g., Ruszczyk,

2018 WL 4759838, at *6 (“Few disputes grab America’s conscience, and indeed that of civil

societies throughout the world, more than where there is a claim the very individuals or institutions

people have mandated to use force when necessary to secure persons, rights, and property have . . .

exceed[ed] the force necessary to uphold that mandate.”). Overall, the Court finds the non-party and



                                                   10
public interest factors are relatively neutral under the circumstances of this case and are best served

by a partial stay of this case as to defendant Olsten only.

III. Conclusion

       Considering the relevant factors and balancing the nature and weight of the rights and

inequities claimed by plaintiff and defendant Olsten, the Court concludes a complete stay of

proceedings in this case until final disposition of the state criminal case is not warranted, but a

partial stay of the proceedings is warranted as to defendant Olsten to permit him preserve his Fifth

Amendment right against self-incrimination.

       The Court will order plaintiff and defendants City and Hayden to submit a joint proposal for

amendment of the Case Management Order to facilitate discovery between them.

       The Court will deny as moot the parties’ joint motion to stay referral of the case to alternative

dispute resolution, as it was based on the pendency of the motion to stay and only requested a stay

of the ADR referral until after resolution of the motion to stay. The parties may file any new motion

concerning ADR they deem appropriate.

       Defendant Olsten will be ordered to file a status report concerning the criminal case every

forty-five days and within ten days after the entry of a plea or return of a verdict.

       Accordingly,

       IT IS HEREBY ORDERED that defendant’s Olsten’s Motion to Stay Proceedings is

GRANTED in part and DENIED in part; the motion is GRANTED to the extent that a stay of

proceedings is imposed in this matter as to defendant Olsten only and DENIED in all other respects.

[Doc. 55]

       IT IS FURTHER ORDERED that the parties’ Joint Motion to Stay Alternative Dispute

Resolution Referral is DENIED as moot. [Doc. 68]

                                                  11
        IT IS FURTHER ORDERED that plaintiff and defendants City of St. Louis, Missouri and

John Hayden shall file a joint proposal for amendment of the Case Management Order by January

29, 2020.

        IT IS FURTHER ORDERED that defendant Olsten shall file a report with the Court

regarding the status of State v. Olsten, Case No. 1922-CR02199-01 (22nd Jud. Cir., State of Mo.),

by March 2, 2020, and every forty-five (45) days thereafter during the partial stay, and within ten

(10) days after the entry of a plea or return of a verdict.




                                                    CHARLES A. SHAW
                                                    UNITED STATES DISTRICT JUDGE


Dated this 15th day of January, 2020.




                                                  12
